Citation Nr: 1233753	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-05 556   	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension based on a need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973 and from October 1974 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to special monthly pension (SMP) and entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).   

In August 2009, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) via videoconference at his local RO.  A transcript of the hearing is of record. During the pendency of this appeal, the VLJ that conducted the hearing retired from the Board.  In June 2012, the Veteran was afforded the opportunity to have an additional hearing; however, he declined.  As such, the Board will proceed with the consideration of his case.

In an April 2012 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified (NOS) with features of PTSD, with a 30 percent disability rating effective from February 13, 2006.  The Veteran submitted a timely notice of disagreement with the initial evaluation assigned in the April 2012 rating decision; however, he did not file a substantive appeal in response to the RO's issuance of a statement of the case.  Accordingly, the only issue remaining on appeal is listed on the title page.  


FINDINGS OF FACT

1.  The Veteran is not blind or nearly blind, and is not institutionalized in a nursing home on account of physical or mental incapacity. 

2.  The Veteran is not unable to feed or clothe himself, bedridden, or incapable of attending to the needs of nature without assistance. 

3.  The Veteran's disabilities, when considered in conjunction with each other, do not result in his inability to care for most of his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment.

4.  The Veteran is not substantially confined to his house or its immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension, based on either the need for aid and attendance or by reason of being housebound, have not been met.  38 U.S.C.A. §§ 1521, 5107(b) (West 2002); 38 C.F.R. § 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran substantially compliant notice by a letter sent in March 2005, prior to the initial adjudication of his case.  Additional notice was sent in October 2009, and the claim was readjudicated in an April 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue of entitlement to special monthly pension have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  The RO has obtained VA treatment records and relevant information from the Social Security Administration (SSA).  The Veteran has also been provided with VA examinations.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  

The Veteran testified at a hearing before a VLJ in August 2009.  The Board acknowledges that the VLJ did not explain the bases of the prior determinations concerning the Veteran's entitlement to SMP, or suggest the submission of evidence that may have been overlooked, during the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the Veteran and his representative presented arguments during the hearing to support his claim for SMP benefits and as such, the hearing focused on the elements necessary to substantiate his claim.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects. 

Finally, this case was remanded in October 2009 for additional development, specifically for the RO to provide the Veteran with another VA examination and obtain additional medical records.  There has been substantial compliance with the remand directives.  As such, the Veteran is not prejudiced by a decision on the claim at this time.



Analysis

A Veteran entitled to receive non-service-connected pension may receive pension at a higher, special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 U.S.C.A. § 1521(d).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another individual; or establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) criteria.  38 C.F.R. § 3.351(b)(c)(2011).

A determination as to factual need of aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of prosthetic or orthopedic appliances without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2011).  It is not required that all of the enumerated disabling conditions be found to exist before a favorable rating may be made; the particular personal functions which the claimant is unable to perform should be considered in connection with the condition as a whole, and the need for aid and attendance must only be regular, not constant.  Id.  For a favorable rating, at a minimum, one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.

A Veteran receiving non-service- connected pension may receive SMP at the housebound rate if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  The requirement of "permanently housebound" status will be considered to have been met when the veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  See 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2). 

In this case, the Veteran is service-connected for an anxiety disorder with features of PTSD, rated as 30 percent disabling.  The claims file contains an aid and attendance examination report that was completed by the Veteran's private physician in January 2005.  The report shows the Veteran was not bedridden.  He was able to dress, bathe, attend to the wants of nature, and eat unassisted.  He required the use of a cane for ambulation.  Based on these findings, the physician indicated that the Veteran required the aid and attendance of another person to protect himself from hazards of his daily environment.

The Veteran underwent a VA aid and attendance examination in May 2005.  The examiner noted that the Veteran did not require assistance to avoid ordinary hazards of his daily environment; he also was not bedridden or restricted to his home.  During the interview, the Veteran reported that he had driven his car from Gadsden, Alabama to where the VA van picks up passengers and then rode the VA van into Birmingham.  He had not required another person's assistance.  He reported some memory problems such as forgetting to put on his underwear.  He stated that his brother, an attorney, pays his bills and handles his financial affairs.  He was living with his elderly parents.  He stated that he was able to cook, but was not very good at it; and his mother generally did the cooking.  On a regular day, he reportedly did a bit of gardening.  He denied incontinence.  He was able to bathe and dress himself, although he occasionally put his shirt on backwards.  He reported regular travel outside his home by himself.  On physical examination, he appeared well.  He was able to see without difficulty.  He demonstrated a normal gait, although he had a cane.  His speech was fluent and he was fully oriented times three.  The examiner noted that treatment records showed that with some modification of his medications he had had some improvement in his memory.  Also, evaluation by the Webster Memory scale, as evidenced in VA records, showed his memory was functioning in the average range relative to his age.  The examiner also noted that while the Veteran did have some difficulty with concentration, it was not noted to cause any significant difficulty.  Based on these findings, the examiner opined that there was no evidence of need for aid and attendance.

In a May 2005 statement, the Veteran provided examples of the difficulties he has with his activities of daily living.  Some of his examples were that he forgets to wear underwear, stumbles on steps, cannot count money and give correct change, is disoriented at times as far as time and place, and does not complete tasks fully.  In a July 2006 statement, the Veteran expressed some disagreement with the May 2005 VA examiner's findings.  For instance, he reported that his memory had not improved.  He stated that although he can cook, he has started two fires and broken three coffee pots.  He also indicated that he only drove to the clinic because his parents were unable to drive because of failing health.  He further noted that he had difficulty getting off his shirt when he was examined.

VA treatment records, dated from 2005 to the present, reveal that the Veteran presented to all of his medical appointments alone and unassisted by another person.  There is no evidence of major visual deficits and he had good range of motion of all his major joints.  Mental status examinations reflect that his GAFs scores were primarily no less than 60; and he was consistently alert and oriented times three on evaluation.  A report of an annual physical completed in March 2007 shows the Veteran was independent on functional screening and had no special requests or needs related to his home situation on psychological screening.  A March 2008 treatment note shows he was reportedly beginning a course of exercise, and progressing every day. 

At a March 2009 VA psychiatric Compensation and Pension (C&P) examination, it was determined that his schizoaffective mood disorder caused only mild social and occupational impairment.  A November 2009 mental status examination report contains a medical opinion that the Veteran did not meet the criteria for aid and attendance based on the fact that the Veteran had driven himself to the examination unassisted and across a long distance, from Gadsden to Tuscaloosa.  The clinician also noted that the Veteran dresses, bathes, and feeds himself.  In addition, he was not homebound, but fully ambulatory and able to take care of himself.  

A September 2010 treatment note shows the Veteran presented to emergency room after he tripped in his bedroom and fell.  The note reveals that he arrived ambulatory and alone.  He was also fully alert and oriented times four.  He had left flank pain without any acute fractures.  On an annual primary care physical screening in September 2010, the Veteran's functional screening revealed that he was independent.  The psychosocial screen revealed he had no special requests or needs related to his home situation.  

In October 2010, the Veteran presented to the VA memory clinic for an initial visit with a complaint of problems with forgetfulness for the past three to four years such as forgetting coffee was in microwave, forgetting lids for coffee cups, forgetting to add water to coffee maker, and leaving the apartment without his teeth.  His distant memory was intact.  In December 2010, the Veteran was evaluated by neuropsychology to review his neurocognitive functioning.  The note indicates that in terms of motor symptoms, he reported nocturnal myoclonus.  Otherwise, he indicated that he was currently independent in self-care activities of daily living, with no report of decline in medication management and household tasks, such as cooking and cleaning.  He did, however, report that he received assistance in financial management.  He stated that his brother had been appointed as his representative payee in 1993 following the onset of cognitive difficulties (such as problems making correct change); but noted that he presently is able to independently manage his finances.  He also reported that he continues to drive independently.  In terms of his emotional/psychological functioning, he denied significant current or past depressive symptomatology, and hallucinations and delusions.

At the Veteran's August 2009 hearing, he testified that he is able to take care of his daily activities, feed himself, drive himself wherever he needs to go, and take care of his personal needs; but, on occasion he has trouble with memory loss such as remembering to turn off his bathroom light or the ceiling fan.  He indicated that he was able to drive himself 150 miles to the hearing, which was a four to five hour trip, but he had to use his global positioning system (GPS) system.

The Veteran underwent a VA aid and attendance examination in January 2012.  The report shows that he was not permanently bedridden, hospitalized, or unable to travel beyond his domicile.  He arrived at the examination by means of the VA van, but indicated that he was able to drive and did so, including to Wal-Mart and to his girlfriend's house.  He lives alone and is able to wash his clothes and cook a little.  He reported moderate memory loss.  On physical examination, his gait was normal.  He reportedly was able to walk unassisted up to 1/2 mile and did not require an aid for ambulation.  There were no restrictions on his ability to leave his house.  There was no permanent functional impairment noted either.  His best corrected vision was not 5/200 or worse.  There was no limitation of motion or deformity in his spine, and function of his bilateral upper and lower extremities was normal.  He was also capable of managing his finical affairs.  Based on the evaluation, the examiner opined that the Veteran does not require aid and attendance.

In this case, the evidence shows that the Veteran does not meet the criteria for SMP based on the need for aid and attendance.  The evidence, as discussed above, clearly shows that he is mobile and functioning rather independently.  He is able to dress himself, keep himself clean and presentable, feed himself, attend to the wants of nature, and sufficiently protect himself from the dangers incident to his daily environment.  In fact, the Veteran acknowledged as much during his August 2009 hearing.  As noted, at the December 2010 neuropsychology evaluation he stated that he is able to take care of his daily activities, cook, clean, feed himself, drive himself wherever he needs to go, and take care of his personal needs.  Despite the Veteran's report of difficulties presented by his memory loss, the objective medical evidence shows that he is functioning independently and has no significant impairment in his daily functioning due to memory loss or other cognitive impairment such that he needs protection from the hazards of his environment.  In addition, the May 2005 and January 2012 VA examiners have also opined that the Veteran does not require aid and attendance based on their interviews, review of the record, and physical examinations of the Veteran.  

The Board has considered the January 2005 aid and attendance examination report completed by the private physician, but finds that finds it less persuasive than VA opinions for two reasons.  First, the objective findings noted in the report (e.g. the Veteran was able to dress, bathe, attend to the wants of nature, and eat unassisted) do not support the conclusion that the Veteran requires regular aid and attendance from others.  Second, the opinion is not supported by the evidentiary record, which the Board finds clearly demonstrates the Veteran is not so helpless as to need regular aid and attendance from others.  

The Veteran also does not qualify for SMP based on housebound status.  First, he does not have a disability rated as total along with additional disabilities independently rated as 60 percent disabling.  Second, and finally, the evidence does not show, nor does the Veteran aver, that he is substantially confined to his dwelling or home due to the severity of his health problems.  VA treatment records reflect show he has regularly presented for routine (and a few emergency) medical appointments over the past several years.  He also reported that he drives to Wal-Mart, his girlfriend's house, and wherever he needs to go and is not restricted to his home.  (See, the January 2012 examination report).  He also drove himself a distance of over 100 miles and 4-5 hours to present testimony at his August 2009 hearing.  Based upon the record, he has not established entitlement to SMP at the housebound rate.   

The Board acknowledges that the Veteran's various disorders impact his life and limit his ability to do all of the things he would like to do.  However, the preponderance of the probative evidence shows that he is not in need of aid and attendance, nor is he housebound.  As the preponderance of the evidence is against the claim, the reasonable doubt rule does not apply.  The claim is denied.  38 U.S.C.A. § 5107(b). 



ORDER

Special monthly pension by reason of the need for regular aid and attendance of another person, and/or of being housebound due to disabilities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


